DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2020 has been entered.
 
Status of Claims
Applicant’s amendments filed 04/13/2020 have been entered.  Claims 1-4, 6-15, and 19-24 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestezog et al. (U.S. 2008/0262308).
With respect to claim 19, Prestezog et al. teaches a medical device, comprising:
a tube (12/14) having a distal end, a proximal end, and a port (74) located proximal of the distal end; 
a first lumen (16) in communication with the distal end and fluidly connecting the distal end with a fluid supply assembly; and
a second lumen (56) in communication with the port and fluidly connecting a vaccum source with the port, 
wherein the port is tapered such that a radially outer portion of a wall defining the port is proximal to a radially inner portion of the wall (FIG. 2). 
With respect to claim 22, Prestezog et al. teaches a medical device, comprising: 
a tube (12/14) having a distal end and a proximal end (FIG. 1), the tube including: 
a first lumen (16) extending from the proximal end of the tube to the distal end of the tube, wherein the first lumen includes a fluid port for supplying a fluid from the first lumen during an operation of the medical device (FIG. 1); and 
a second lumen (56) independent of the first lumen, wherein the second lumen extends from the proximal end of the tube and terminates at a suction port (74) proximal to the distal end of the tube, wherein the suction port creates a suction during the operation of the medical device.
With respect to claim 23, Prestezog et al. teaches the suction port is at least partially distal-facing (FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-10, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (U.S. 2008/0262308) in view of Irby III (U.S. 9,655,678).
With respect to claim 1, Prestezog et al. teaches a medical device, comprising: 
a tube (12/14) having a distal end, a proximal end, a port (74) located proximal of the distal end, and a length of the tube extending between the proximal end and the distal end (FIG. 1), wherein a first portion of the tube is proximal of the port and has a first cross-sectional area and a second portion of the tube is distal of the port and has a second cross-sectional area smaller than the first cross-sectional area (FIG. 3); 
a first lumen (16) extending from the proximal end to the distal end of the tube; and 
a second lumen (56) in communication with the port and fluidly connecting the proximal end of the tube with the port,
wherein the first cross-sectional area includes a cross-section of only one additional lumen than the second cross-sectional area (FIG. 4A).
However, Prestezog et al. does not teach the first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control.
With respect to claim 1, Irby teaches an analogous medical device wherein a first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control (5:20-25, claim 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Prestezog et al. to utilize the combination laser fiber and irrigation channel as taught by Irby in order to provide a method that can be used to remove urinary stones (2:66-3:2 of Irby).
With respect to claim 2, Prestezog et al. teaches the port is distal to the proximal end by a distance of approximately half to approximately three-quarters the length of the tube (FIG. 11A) 
With respect to claim 3, Irby teaches a medical device comprising a laser fiber disposed within the lumen (5:20-25).
With respect to claim 4, Irby teaches a fluid supply assembly connected to the first lumen (5:20-25, 6:53-63).
With respect to claim 6, Irby teaches a laser fiber extends from the laser control into the first lumen and to the distal end (7:59-8:5).
With respect to claim 7, Prestezog et al. teaches a vacuum source connected to the second lumen (FIG. 1, see also para [0036]).
With respect to claim 8, Prestezog et al. teaches the port is angled relative to a longitudinal axis of the second lumen (FIG. 2).
With respect to claim 9, Prestezog et al. teaches an illumination device (18) extending through the tube.
With respect to claim 10, Prestezog et al. teaches an imaging device (20) extending through the tube.
With respect to claim 15, Prestezog et al. teaches the second lumen terminates at the port (FIG. 3).
With respect to claim 24, Prestezog et al. teaches a medical device as set forth above with respect to claim 22.  However, Prestezog et al. does not teach the first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control.
With respect to claim 24, Irby teaches a laser fiber configured to discharge a laser energy is configured to extend from the first lumen at the distal end of the tube (7:59-8:5), and wherein a fluid is configured to be expelled from the first lumen simultaneously with an operation of the laser fiber (5:20-25, claim 5).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (U.S. 2008/0262308) in view of Irby III (U.S. 9,655,678) as applied to claim 1 above, and further in view of Shalman (U.S. 7,341,556).
Prestezog et al. teaches a medical device as set forth above.  However, Prestezog et al. teach the port of the second channel is crescent-shaped.
With respect to claim 13, Shalman teaches the port is substantially crescent-shaped (437, FIG. 10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the second lumen of Prestezog et al. to utilize a crescent-shaped port as taught by Shalman in order to increase completeness of catching fluid or material (C8:L41-50 of Shalman).

Claims 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (U.S. 2008/0262308) in view of Irby III (U.S. 9,655,678) as applied to claim 1 above and further in view of Cho et al. (U.S. 5,083,549).
Prestezog et al. teaches a medical device as set forth above.  However, Prestezog et al. is silent with regard to specific dimensions.
With respect to claim 11, Cho et al. teaches a medical device wherein the first cross-sectional area is approximately 3 mm to approximately 5 mm (section 21, C4:L19-35).
With respect to claim 12, Cho et al. teaches the second cross-sectional area is approximately 2 mm to approximately 5 mm (23, C4:L19-35).
With respect to claim 14, Cho et al. teaches section 23 is 5-12 cm long (C4:L19-35).
Modifying the distal section of Prestezog et al. to be 5-12 cm long as taught by Cho et al. would result in the port being approximately 5 cm to approximately 15 cm from the distal end.
.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (U.S. 2008/0262308)in view of Cho et al. (U.S. 5,083,549) as applied to claim 1 above and further in view of Irby III (U.S. 9,655,678).
With respect to claim 21, Prestezog et al. teaches an imaging device (20) disposed at the distal end of the tube; and a lighting device (18) disposed at the distal end of the tube (FIG. 1).
However, Prestezog et al. does not teach a laser fiber.
With respect to claim 21, Irby teaches a laser fiber (5:20-25), wherein the laser fiber is configured to extend from the proximal end of the tube to the distal end of the tube (7:59-8:5) via the first lumen, and wherein the laser fiber is configured to deliver a laser energy to a target positioned distal to the distal end of the tube (5:20-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Prestezog et al. to utilize the combination laser fiber and irrigation channel as taught by Irby in order to provide a method that can be used to remove urinary stones (2:66-3:2 of Irby).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795